The Court:
The defendant was proceeded against by information, and convicted of the crime of burglary; and on the trial the Court below instructed the jury that the possession of stolen property, supported by other circumstances and other evidence tending to show guilt, is a strong circumstance in the case. This was error. Whether the possession was strong evidence, or only slight evidence tending to show guilt, was a matter for the jury to pass upon, and not a question for the Court to determine. -
Judgment and order reversed.